Title: James Madison to David Meade Randolph, 12 December 1829
From: Madison, James
To: Randolph, David Meade


                        
                            
                                Dr Sir
                            
                            
                                
                                    Richd.
                                
                                  Decr. 12th 29
                            
                        
                        
                        I have recd. your letter of the 7th. A former one from me will have explained the restraint, imposed on me
                            by a rule of consistancy from interfering in behalf of Candidates for official favour. I can only therefore repeat to you
                            the good opinion I always entertained of your personal worth, & that it will afford me pleasure at any time to
                            know that your situation in life has been improved by propitious events. I have made known to Mr Monroe the contents of
                            your letter but he is & has been for some days sick in bed. With esteem & friendly respects.
                        
                        
                            
                                J. M
                            
                        
                    